DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the pre-amendment filed by applicant on 11/09/2020. It is noted that in the pre-amendment applicant has made changes to the specification and the claims. There is not any change being made to the drawings.
A) Regarding to the specification, applicant has made change to page 1 of the specification; and
B) Regarding to the claims, applicant has amended claims 3-6. There is not any claim being added into or canceled from the application. The pending claims are claims 1-11 which claims are examined in the present office action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain one sheet of figures 1-2 were received on 11/09/2020.  These drawings are objected by the examiner for the following reasons:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "10" and "12" have both been used to designate a housing in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the numerical reference “11” shown in Figs. 1 and 2, and the numerical reference “12” shown in Fig. 2 are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the numerical references “60” and “70”, see specification in page 4, which references are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
First, the feature regarding to “a heating element” as recited in present claim 2;
Second, the feature regarding to “one or more temperature sensor (sensors?) … the sample storing unit (30)” as recited in present claim 3; and
Third, the feature regarding to “the light source is formed as a unit displaceable relatively to the sample storing unit… top of the housing” as recited in present claim 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
9.	The abstract provided in page 1 of the reference WO2019/215463 is used as an Abstract of the present U.S. application serial No. 17/054,517 and the abstract is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
10.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
11.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
12.	The specification is objected to because it does not have headlines such as Background of the Invention, Summary of the Invention, Brief description of the Drawings, … for the purpose of proving a clear framework of the specification. Appropriate correction is required.
13.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
14.	The disclosure is objected to because of the following informalities :a) Page 2: last line of the page and Page 5 on line 25, the reference “20” is used to refer to two different elements, i.e., an accumulator in page 2 and a battery in page 5; b) Page 4: last line of the page; Page 5, lines 1-3, and Page 6: on line 32: each references “100” and “110” is used to refer to two different elements. i.e., a push button and an interface; c) Page 5 on line 5 and Page 6 on line 34: what does applicant mean by “pendrive”? Does applicant intend to mean --pen drive--? There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Interpretation
15.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

16.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
17.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “an accumulator”; “a processing unit”; “a sample storage unit”; “a microscope unit”; “a camera unit”; and “an optical unit” as recited in present claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
18.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a) Claim 1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim recites a device having an accumulator, see the claim on line 2; however, the disclosure does not provide any description regarding to the structure as well as the function of the so-called “an accumulator” recited in the claim. 
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


21.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) the claim is indefinite because each of the following features thereof “the upper side” (line 7); “the outer side” (line 9); the inner side” (line 11); “the distance” (line 11); and “the light sensor” (line 12) lacks a proper antecedent basis; and 
a2) the claim is rejected by the feature thereof “the camera unit … is at most 35 mm” (lines 11-14). What does applicant mean by “the inner side of the sample storing unit”? Further, as disclosed in the specification and shown in Figs. 1-2, the camera unit (51) is located inside an inner space (11) of the housing 910) below the sample storing unit (40) so that the distance between the a supporting plane (41) and the camera unit (51) is at most 35 mm. With that teaching then it is unclear about the position of the so-called the inner side of the sample storing unit and the structural relationship between the so-called “inner side of the housing” and the camera unit.
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a heating element (60), preferably a Peltier element, controlled … unit (30)” (lines 2-3). The term "preferable" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
c) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a display(80), preferably a touch-screen, coupled … the housing (10)” (lines 2-3). The term "preferable" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
d) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the top of the housing” (line 4) lacks a proper antecedent basis;
e) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 102
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


24.	Claims 1 and 4-5, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben Shoshan et al US Publication No. 2016/0290916, submitted by applicant).
Ben Shoshan et al discloses a home testing device.
a) Regarding to the present claim 1, the testing device (20) as described in paragraphs [0030]-[0044] and figs. 1-4 comprises the following features:

a1) a housing (30) for supporting an accumulator (34, 36, 38), a smartphone (27) having a processor unit, and a sample storing unit (31, 32) for fixing a sample transporting cell (26, 56) within an inner space of the housing;
a2) the testing device is further provided with a microscope unit comprising a camera unit (27) which is a component of the smartphone (27) secured to the housing (30) and an optical unit (40, 42) connected to the camera unit (27) and a light source (29) for illuminating the sample transporting cell (26) during use;
a3)the sample storing unit (31, 32) is arranged at an upper side or a location adjacent to the upper side of the housing (30), the light source (29) is arranged on an outer side of the sample storing unit (31, 32) and connected to the housing (30), and the camera unit (27) is arranged in an inner space of the housing (30) and on an inner side of the sample storing unit (31, 32) in such a configuration that a distance between a supporting plane of the sample storing unit (31, 32) and a light sensor of the camera unit (27) is at most 35 mm. Note that the distance between the supporting plane of the storing unit and the sensor of the camera unit (27) is implicit from the dimension of the smartphone and the almost contact between the lens holder (42) and the sensor of the camera unit (27) as shown in fig. 4; and
a4) the optical unit (40, 42) is arranged between the camera unit (27) and the sample storing unit (31, 32).
b) regarding to present claim 4, the smartphone (24) of the testing device comprising a display (28) in the form of a touch-screen, coupled to the processor unit of the smartphone and arranged on an outer surface of the housing (30).

c) Regarding to the present claim 5, the light source (29) of the testing device  (20) is formed as a unit which is displaceable relatively to the sample storing unit (31, 32), see paragraph [0039] and fig. 2.
Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	Claims 2-3, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ben Shoshan et al in view of Boisseau et al (US Patent No. 4,896,966).
It is noted that while Ben Shoshan et al disclose a sample storing unit for supporting a slide having a sample disposed thereon, Ben Shoshan et al does not disclose that the sample storing unit comprises a heating element and at least a temperature sensor controlled by the processor unit as claimed in present claims 3 and 4.
However, a portable device having a housing for supporting a light source, an optical device, a sensing device and a sample storing unit wherein the storing unit comprises a heating element and a temperature sensor wherein the heating element and the temperature control by a processing unit is disclosed in the art as can be seen in the optical device provided by Boisseau et al, see columns 2-5 and figs. 1-6, in particular, columns 5 and 7-8 and fig. 1. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the portable microscope provided by Ben Shoshan et al by using a sample storing unit having a heating element and a temperature sensor which is controlled by a processing unit as suggested by Boisseau et al for the purpose of maintaining the sample disposed on the sample storing unit a design/predetermined temperature.
27.	Claim 6, as best as understood, is rejected under 35 U.S.C. 103 as being unpatentable over  Ben Shoshan et al in view of Treyer et al (US Patent No. 8,989,597).
It is noted that while Ben Shoshan et al disclose an optical device having a ball lens disposed between a  sample storing unit for supporting a slide having a sample disposed thereon and a camera unit, Ben Shoshan et al does not disclose that the ball lens is a liquid lens controlled by the processor unit as claimed in present claim 6.
However, an optical device having a ball lens wherein the ball lens is in the form of a liquid lens and controlled by a processing unit is disclosed in the art as can be seen in the optical device provided by Treyer et al, see column 5 and fig. 4. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the portable microscope provided by Ben Shoshan et al by using a ball lens in the form of a liquid lens as suggested by Treyer et al for the purpose of adjusting magnification of the lens.

Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
29. 	The US Publication Nos. 2017/0330321 and 2011/0090328 each is cited as of interest in that each discloses a portable microscope.
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THONG Q NGUYEN/Primary Examiner, Art Unit 2872